            Case 2:16-cv-02566-GAM Document 73 Filed 03/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARTOR KIKI BROWN,                         :
                                           :
                      Plaintiff,           :
       v.                                  :       CIVIL ACTION NO. 16-2566
                                           :
RONALD PHILLIPS et al.,                    :
                                           :
                      Defendants.          :


                                           ORDER

       This 1st day of March, 2021, upon consideration of Plaintiff and Defendants’ Cross

Motions for Summary Judgment (ECF 63, 64), for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that Plaintiff’s Motion for Summary Judgment is

DENIED, and Defendants’ Motion for Summary Judgment is GRANTED.



                                                          BY THE COURT:

                                                          /s/ Gerald Austin McHugh
                                                          United States District Judge
